          Case 2:17-cv-02742-RFB-PAL Document 104 Filed 01/31/19 Page 1 of 3



 1 DICKINSON WRIGHT PLLC
   John L. Krieger
 2 Nevada Bar No. 6023
   Email: jkrieger@dickinson-wright.com
 3 Steven A. Caloiaro
   Nevada Bar No. 12344
 4 Email: scaloiaro@dickinson-wright.com
   Christian T. Spaulding
 5 Nevada Bar No. 14277
   Email: cspaulding@dickinson-wright.com
 6 8363 West Sunset Road, Suite 200
   Las Vegas, Nevada 89113-2210
 7 Tel: (702) 550-4400
   Attorneys for Defendant/Counter-Claimant
 8 Swisstrax Corporation

 9
                               UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11
   SNAP LOCK INDUSTRIES, INC. a Utah Case No: 2:17-cv-02742-RFB-PAL
12 corporation,

13

14              Plaintiff/Counter-Defendant,
                                        JOINT STIPULATION AND [PROPOSED]
                                        ORDER TO EXTEND HEARING ON
15 vs.                                  EMERGENCY MOTION FOR
                                        PROTECTIVE ORDER AND MOTION
16 SWISSTRAX CORPORATION., a California TO SEAL
   corporation,                                    (First Request)
17

18              Defendant/Counter-Claimant

19 AND ALL RELATED MATTERS.
20         Defendant Swisstrax Corporation (“Swisstrax”) and Plaintiff Snap Lock Industries, Inc.
21 (“Snap Lock”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully

22 jointly submit this Stipulation to extend the hearing on Emergency Motion for Protective Order

23 (ECF No. 92) and Motion to Seal (ECF No. 97) and state as follows:

24         1.      On December 18, 2018, Snap Lock filed its Emergency Motion for Protective
25 Order Regarding Subpoenas (ECF No. 92).

26         2.      On January 2, 2019, Swisstrax filed its Opposition to Snap Lock’s Emergency
27 Motion for Protective Order Regarding Subpoenas (ECF No. 96) in conjunction with its Motion

28 for Leave to File Under Seal Exhibits 4 and 6 to the Caloiaro Declaration in Support of


                                                   1
           Case 2:17-cv-02742-RFB-PAL Document 104 Filed 01/31/19 Page 2 of 3



 1 Swisstrax’s Response to Emergency Motion for Protective Order (ECF No. 97).

 2         3.      On January 9, 2019, Snap Lock filed its Reply in Support of Motion for Protective
 3 Order (ECF No. 99).

 4         4.      On January 22, 2019, this Court entered its Notice Setting Hearing (ECF No. 100)
 5 on the Emergency Motion for Protective Order (ECF No. 92) and Motion to Seal (ECF No. 97).

 6 The Motion Hearing is currently set for February 12, 2019.

 7         5.      Counsel for Swisstrax has previous conflicts with the current Motion Hearing date
 8 that it is unable to reschedule. Due to previously scheduled conflicts, counsel for Snap Lock is

 9 thereafter unavailable from February 18, 2019, continuing through March 6, 2019.
10         6.      Counsel for Swisstrax has scheduled depositions in the Northern District of Texas
11 from February 11, 2019 to February 14, 2018.            Counsel tried several times to move the
12 depositions in light of the Court’s notice of hearing, but was unable to do so due to the

13 availability of the witness and the existing scheduling order in the action. Additionally, Counsel

14 for Swisstrax subsequently has depositions scheduled to be taken in California from March 5,

15 2019 to March 7, 2019 regarding an action in the District of Connecticut involving deponents

16 traveling form Japan. The parties have negotiated these dates for several months and were only

17 recently able to come to an agreement regarding the proposed dates.

18         7.      Counsel for Snap Lock will be out of the jurisdiction from February 18, 2019, to
19 March 6, 2019, in Minnesota and Florida for a scheduled business trip and family vacation.
20         8.      Due to these significant scheduling conflicts, the Parties respectfully request that
21 this Court extend the Motion Hearing to a date in which both parties are available.

22         9.      Good cause exists and the Parties are not seeking the extension for undue delay.
23 Instead, the parties are seeking an extension to promote judicial economy by ensuring that the

24 Motion Hearing can be conducted with counsel most familiar with the case and relevant issues

25 present and able to fully argue their respective positions.

26 / / /
27 / / /

28
     ///

                                                     2
           Case 2:17-cv-02742-RFB-PAL Document 104 Filed 01/31/19 Page 3 of 3



 1          10.    Therefore, the Parties respectfully request a continuance of the Motion Hearing,
 2 to a date convenient to the Court’s calendar after March 7, 2019.

 3

 4          Dated this 30th day of January 2019
 5    DICKINSON WRIGHT PLLC                             DORSEY & WHITNEY LLP
 6
       /s/ Steven A. Caloiaro                            /s/ Tamara L. Kapaloski
 7    John L. Krieger                                   Brett L. Foster
      Steven A. Caloiaro                                Tamara L. Kapaloski
 8    Christian T. Spaulding                            Dorsey & Whitney, LLP
      8363 West Sunset Road, Suite 200                  111 South Main Street, Suite 2100
 9
      Las Vegas, NV 89113                               Salt Lake City, UT 84111-2176
10    Email: jkriger@dickinson-wright.com               Telephone: 801-933-4082
      Email: scaloiaro@dickinson-wright.com             Email: foster.brett@dorsey.com
11    Email: cspaulding@dickinson-wright.com            Email: kapaloski.tammy@dorsey.com

12
                                                  ORDER
13
            Good Cause appearing, the Motion Hearing is vacated and reset. The Motion Hearing
14
     will be held on March 12, 2019 at 9:00 a.m. in Courtroom 3B.
15
                                                   IT IS SO ORDERED:
16

17                                                 ____________________________________
                                                   Hon. Peggy A. Leen
18                                                 United States Magistrate Judge
                                                   DATED: February 5, 2019
19
20

21

22

23

24

25

26
27

28


                                                    3
